Citation Nr: 9927571	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy, including postoperative residuals of a 
cystoscopy and internal urethrotomies.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to January 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint Louis, 
Missouri. 

In September 1996, the Board remanded this case for further 
development.  The Board remanded this case again in January 
1998.  The case is now once again before the Board.   


REMAND

Service medical records reflect that the veteran was 
hospitalized in service after being involved in a motor 
vehicle accident in February 1956.  A December 1956 entry 
reflects that the veteran had what appears to be a permanent 
catheter for two weeks following the accident and since 
experienced frequency and dysuria.  The veteran has since 
articulated various genitourinary complaints at various 
points in time.  A June 1992 entry reflects a diagnosis of 
multiple urethral strictures and a history of two previous 
urethrotomies.  Evidence associated with the claims file 
subsequent to the Board's September 1996 remand includes 
entries from November 1995 that reflect a clinical impression 
of urinary retention secondary to urethral stricture and a 
history of urethral stricture dating back to the veteran's 
catheterization in service.  The November 1995 comment 
concerning the relationship between the prior catheterization 
and the veteran's current problems with urethral stricture 
leaves unclear whether it constitutes the physician's opinion 
concerning the etiology of the veteran's disease or a mere 
recitation of a history provided by the veteran.  This 
evidence, as such, is sufficient to render the veteran's 
claim well grounded.  However, in light of the ambiguity of 
the evidence confronting the Board, an examination for the 
purpose of ascertaining the nature and etiology of a current 
genitourinary disorder is warranted.  

In its January 1998 remand, the Board, recognizing that 
evidence concerning a relationship between a current disorder 
and the effects of the motor vehicle accident was 
"ambiguous," directed the RO to provide the veteran with an 
examination.  Although the Board's remand, which also 
directed the RO to obtain additional records of treatment, 
indicates that the veteran was to be afforded the examination 
"only after all relevant treatment records have been 
received," the remand does not make the examination 
conditional upon receipt of treatment records.  However, 
apparently, after no treatment records were received, the RO 
declined to afford the examination requested.  Although the 
language of the remand is possibly unclear, an examination of 
the veteran nonetheless was requested, and such an 
examination would be useful in ascertaining the nature and 
etiology of a current disorder.  An examination for that 
purpose, therefore, should be obtained.  See Stegall v. West, 
11 Vet App 268 (1998).  

Therefore, this case is REMANDED for the following 
development:

The RO should afford the veteran an 
examination by a genitourinary specialist 
for the purpose of identifying all 
current genitourinary disorders and their 
relationship, if any, to the veteran's 
military service, including the motor 
vehicle accident in February 1956 and the 
urinary catheterization that followed.  
Any and all testing deemed appropriate by 
the examiner is to be performed.  The 
claims folder in its entirety is to be 
provided to the examiner for use in the 
study of this case prior to any 
evaluation of the veteran.  After 
reviewing the claims folder and after 
completing all clinical and laboratory 
evaluations, the examiner should provide 
a professional opinion, with a detailed 
supporting rationale, as to whether it is 
at least as likely as not that any 
current genitourinary disorder, including 
benign prostatic hypertrophy, prostatic 
nodule, urethral stricture, and/or 
urinary tract infection, is causally 
related to an in-service disorder or 
event.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












